UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1461



LILLIE MITCHELL-SMITH,

                                               Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF    SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-422)


Submitted:   December 11, 1997            Decided:   December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lillie Mitchell-Smith, Appellant Pro Se.    Margaret J. Krecke,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment on Appellant's complaint seeking

review of the Commissioner's denial of social security benefits. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Mitchell-Smith v. Apfel, No. CA-96-422 (E.D. Va. Feb. 24,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2